161 U.S. 96 (1896)
FISHBACK
v.
WESTERN UNION TELEGRAPH COMPANY.
No. 341.
Supreme Court of United States.
Argued January 22, 23, 1896.
Decided March 2, 1896.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
*99 Mr. A.H. Garland for appellants. Mr. James P. Clarke and Mr. R.C. Garland were on his brief.
Mr. Rush Taggart for appellee. Mr. John F. Dillon was on his brief.
Mr. Willard Brown, Mr. Charles W. Wells and Mr. U.M. Rose filed a brief for appellee.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
It is argued that under the averments of the bill the Circuit Court had jurisdiction on two grounds: 1. Diverse citizenship; 2. In that the case made by the bill was one arising under the Constitution and laws of the United States. Even if this *100 were so, the Circuit Court could not take cognizance of the suit unless the matter in dispute exceeded, exclusive of costs and interest, the sum of $2000. Act of March 3, 1887, c. 373, § 1, 24 Stat. 552; act of August 13, 1888, c. 866, 25 Stat. 433; United States v. Sayward, 160 U.S. 493, 498.
In Walter v. Northeastern Railroad Co., 147 U.S. 370, we held that "a Circuit Court of the United States has no jurisdiction over a bill in equity to enjoin the collection of taxes from a railroad company, when distinct assessments in separate counties, no one of which amounts to two thousand dollars, and for which, in case of payment under protest, separate suits must be brought to recover back the amounts paid, are joined together in the bill, making an aggregate of over two thousand dollars."
The rule is without exception that the facts upon which the jurisdiction of the courts of the United States rests must appear in the record of all suits prosecuted before them. Ex parte Smith, 94 U.S. 455; Metcalf v. Watertown, 128 U.S. 586. The general averment in this bill that "the amount or value in controversy in this suit exceeds the sum of two thousand dollars, exclusive of interest and costs," was a mere conclusion, and it was nowhere shown that the amount of any one of these distinct county assessments, the collection of which was entrusted to these tax collectors, exceeded that sum, while, on the contrary, the total valuation of the property of the telegraph company assessed as belonging to or operated by it in any one county was such as to preclude the idea that the amount of the assessment in such county would approach two thousand dollars. If the rate of taxation in Arkansas did not exceed two per cent as indicated in the return of the telegraph company to the railroad commissioners, the highest amount of taxes in any one county would fall below $400.
Although if these county assessments were aggregated they would considerably exceed two thousand dollars, yet the several county clerks or tax collectors cannot be joined in a single suit in a Federal court and the jurisdiction sustained on the ground that the total amount involved exceeds the jurisdictional limitation, as already ruled in Walter's case, nor do we *101 find any ground as we did in Northern Pacific Railroad Co. v. Walker, 148 U.S. 391, upon which an amendment could be permitted.
Without intimating in any degree, under what circumstances, if at all, such a bill might lie, we may add that jurisdiction cannot be sustained here on the ground that, as the railroad commissioners were parties defendant, this bill might be treated, though they had already acted, as seeking to restrain the making of the assessment as a whole.
Decree reversed with costs and cause remanded with a direction to dismiss the suit for want of jurisdiction.